Citation Nr: 0318462	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  00-23 499	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUE

Entitlement to an increased rating for the service-connected 
right knee disability.  




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs








ATTORNEY FOR THE BOARD

M. O'Lear, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 RO decision, which 
assigned an increased rating of 20 percent for the service-
connected right knee disability.  

In a November 2001 rating decision, the RO assigned a total 
rating based on individual unemployability due to service-
connected disability, effective on July 12, 2000.  

In April 2002, the Board remanded the claim for increase to 
the RO for further development of the record.  

In a January 2003 rating decision, the RO assigned a 30 
percent rating for osteochondritis dessicans, right knee with 
medial collateral ligament laxity and instability on the 
basis of severe recurrent subluxation or lateral instability.  
A separate 10 percent rating also was assigned for a 
postoperative scar on the right knee.  

The Board notes that the veteran was also assigned a 60 
percent rating for his service-connected lower-back 
disability; however, the Board denied an increased rating for 
this disability in its April 2002 decision.  



FINDING OF FACT

The service-connected right knee disability is shown to be 
manifested by severe instability and limitation of motion 
from -15 degrees of extension to 60 degrees of flexion; there 
is also X-ray evidence of arthritis.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected right knee disability, 
on the basis of recurrent subluxation or lateral instability, 
are not met.  38 U.S.C.A. §§ 1155, 5105, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5257, 5258, 
5259 (2002).  

2.  The criteria for the assignment of a separate 20 percent 
rating for the service-connected right knee disability, on 
the basis of arthritis with limitation of motion, are met.  
38 U.S.C.A. §§ 1155, 5105, 7104 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a including Diagnostic Codes 5003, 5010, 5258, 5259, 
5260, 5261 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from August 1963 to August 
1967.  

For historical purposes, it is noted that, in a December 1967 
RO decision, service connection was established for a right 
knee disability.  Among other things, the service medical 
records indicated that the veteran had injured his right knee 
in service in 1964 and was operated on that same year.  He 
was diagnosed with osteochondritis dessicans.  Based on the 
findings of a VA examination, an evaluation of 10 percent was 
assigned for the right knee disability under Diagnostic Code 
5259.  

In July and September 1981, the RO assigned a temporary total 
rating under 38 C.F.R. § 4.30 for the right knee disability, 
from May through July 1981, due to convalescence from knee 
surgery.  

In July 1999, the veteran filed a claim for an increased 
rating of his service-connected knee disability, contending 
that his knee had worsened and was beginning to affect his 
back and his gait.  

On a September 1999 VA examination, the veteran complained of 
having pain, weakness and instability of the right knee, 
which he had suffered for many years.  He indicated that he 
had side-to-side instability of his right knee on uneven 
ground and that walking and climbing stairs bothered him.  He 
stated that, when he was less active, he suffered from less 
pain.  He walked with a cane and used a right knee brace.  

On examination of the right knee, there was mild to moderate 
swelling, a tender 15-centimeter long curvilinear scar from 
the medial to the patella, and diffuse tenderness.  The range 
of motion was that of 104 degrees of flexion and -10 degrees 
of extension.  The medial collateral ligament was deficient 
when tested with the knee bent 25 degrees to 30 degrees of 
flexion.  The medial and lateral meniscus tests both caused 
pain.  The veteran experienced pain upon vertical compression 
of the patella.  The diagnosis was that of osteochondritis 
dessicans of the right knee, with medial collateral ligament 
laxity, and limitation of range of motion.  

On an August 2000 VA examination, the veteran complained of 
having lateral weakness (for which he wore a brace), sharp 
pain in the front of his right knee upon bending, and knee 
buckling.  The examiner noted a healed, 16 centimeter scar 
medial to the patella.  The range of motion was from -10 
degrees of extension to 90 degrees of flexion.  The examiner 
also noted effusion of the right knee and tenderness on the 
medial and lateral joint line.  The examiner's impression was 
that of chronic right knee pain status post arthroscopy.  

In November 2000, the veteran again requested a higher rating 
for his right knee, noting that two private physicians had 
previously diagnosed him as having degenerative arthritis.  

On a December 2002 VA examination, the examiner indicated 
that, when lying down, the veteran's right leg extension at 
the baseline was -15 degrees of knee flexion.  The examiner 
described the veteran's range of motion as being -15 degrees 
of extension to 105 degrees of active and passive flexion 
(which provoked pain of 4 to 5 out 10).  His straight leg 
flexion, raising the passive right leg, provoked immediate 
weakness at 30 degrees right hip flexion (with pain of 4 out 
of 10); active straight leg raising, with hip flexion at 32 
degrees, provoked a painful right knee and a weakness level 
of 5 out of 10.  The veteran's pain level did not increase 
when the right leg was held beyond 5 or 10 seconds in the 
raised position.  

The veteran attempted a deep knee bend, dropping his knee for 
10 seconds with his right hip at 140 degrees flexion and his 
right knee at 90 degrees flexion.  This provoked a pain level 
of 4 to 5 out of 10, and the veteran's leg began shaking and 
quivering after 10 seconds.  When asked to walk around the 
room without use of his walker, the veteran walked 20 feet, 
but needed to hold on to stationary objects (including the 
examiner's desk, table, and counter) for support.  The 
veteran limped on his right leg, walked with his hips flexed, 
and propelled forward by his spine and upper torso.  

The veteran experienced lateral instability with ambulation, 
and needed to use a three-wheeled walker with bilateral hand 
brakes whenever he was outside his home.  His greatest 
difficulty at home was climbing stairs.  When walking a 
distance of 50 feet or more outside his home, the veteran 
stated that he experienced right knee weakness and fatigue.  

The examiner opined that the veteran's incoordination was 
unpredictable, spontaneous and intermittent and occurred at 
least once weekly, and that any additional loss or range of 
motion was attributed to his inability to ambulate.  The 
veteran did not experience decreased extension or flexion of 
his right knee related to weakness, fatigue or 
incoordination.  

The veteran's pain limited his functional ability when 
performing such tasks as shopping at the grocery store.  
After walking for 10 or 15 minutes, his pain increased to 
such a level that he had to sit down and rest, otherwise he 
began to experience pain, numbness, weakness and fatigue of 
the right knee.  The veteran also experienced pain when 
carrying objects that weighed more than 10 pounds, when 
driving more than 30 minutes, and when sleeping the wrong way 
on his right knee.  

The veteran claimed that he suffered from arthritis of the 
right knee.  He was not diagnosed with arthritis on the VA 
examinations in December 2002, August 2000, or September 
1999, nor does it appear that X-ray studies were ever taken 
in conjunction with any of these examinations, or required by 
the Board in the April 2002 Remand (i.e., arthritis, while 
not diagnosed, was also not specifically ruled out).  

Nevertheless, in conjunction with an April 1992 examination 
by a private orthopedist, X-ray studies were taken of the 
veteran's leg.  These studies revealed evidence of 
irregularity in the region of the intercondylar notch 
(consistent with prior surgery), along with debris in the 
intercondylar notch and in the medial joint space.  The 
doctor's impression included that of degenerative arthritis 
of the right knee.  

In a June 2000 letter, another physician indicated that the 
veteran's right knee was plagued by "degeneration."  
However, it was unclear whether Dr. Matza ever ordered X-ray 
studies of the veteran's knee to support this finding.   

X-ray studies were taken in conjunction with an earlier 
examination in May 1985, conducted by orthopedist R. Ferraro, 
M.D., which revealed some squaring of the medial femoral 
condyle and narrowing of the medial and femoral joint space.  


II.  Analysis

A.  VCAA

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  

The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Statement of the Case (August and September 2000) and 
Supplemental Statements of the Case (January 2003), in an 
October 2001 letter (relating to his claim for 
unemployability), and in January 2002 and June 2002 letters 
mailed to the veteran, the RO has notified him of the 
evidence needed to substantiate his claims.  

These letters notified the veteran of the evidence necessary 
to substantiate his claim, what evidence he was being 
expected to obtain and submit, and what evidence the RO could 
attempt to obtain/assist in obtaining.  This letter also 
notified of the veteran of what the RO was doing by way 
helping him with his claim. 

Hence, the veteran has been provided notice of the 
information and evidence necessary to substantiate the claim 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and has 
been afforded ample opportunity to submit such information 
and evidence.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
the VA and private providers).  The RO has also sought and 
obtained VA examinations (in December 2002, August 2000 and 
September 1999) regarding the issue at hand.  

Additionally, the RO has provided the veteran with the 
opportunity for a hearing.  Although he initially indicated 
that he wanted a hearing, the veteran withdrew this request 
in January 2002.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  


B.  Increased Rating 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A § 1155 (West 1991); 38 
C.F.R. Part 4 (2002).  Although a disability must be viewed 
in relation to its whole history, the present level of 
disability is of primary concern in a claim for an increased 
rating.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected right knee disability is 
currently rated as 30 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under Diagnostic Code 5257, a 
30 percent rating is warranted for severe recurrent 
subluxation or lateral instability of the knee.  

The Board notes that the veteran's right knee manifestation 
of instability is already rated at the maximum allowable 
rating under Diagnostic Code 5257.  There is no higher rating 
available under the schedular criteria.  

However, the Board notes that separate ratings may be 
assigned for arthritis with limitation of motion of a knee 
(Diagnostic Codes 5003-5010) and for instability of a knee 
(Diagnostic Code 5257).  VAOPGCPREC 23-97 and 9-98.  

In this case, the Board is of the opinion that the record 
adequately demonstrates that the veteran has right knee 
arthritis, established by x-ray evidence (as shown by the 
records dated April 1992 and May 1985, as discussed 
hereinabove).  As such, a separate evaluation for arthritis 
is warranted in this matter.  

That found, it is noted that, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  

When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 45 degrees is rated as 10 
percent disabling; flexion limited to 30 degrees is rated as 
20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2002).  

Limitation of extension of the leg to 10 degrees is evaluated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2002).  

Further, the Board points out that the United States Court of 
Appeals for Veterans Claims has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities when evaluating increased rating claims for 
orthopedic disabilities.  

In DeLuca v. Brown, 8 Vet. App. 202 (1996), the Court held 
that ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  

In this case, the range of motion of the right knee has been 
recorded several times.  In considering the veteran's knee 
flexion, the clinical evidence shows that flexion was limited 
to as much as 105 degrees, but not any further.  As such, a 
separate compensable rating under Diagnostic Code 5260 is not 
warranted, even when DeLuca is considered.    

Nevertheless, in considering the veteran's knee extension, 
the clinical evidence shows that extension was -15 degrees, 
but not any further.  The presence of arthritis, with 
limitation of extension to 15 degrees, supports the 
assignment of a separate 20 percent rating under Diagnostic 
Code 5261.  

As noted, the findings made on the recent range of motion 
studies by VA took into consideration pain, fatigue, 
weakness, incoordination and repetition.  While it is also 
noted that the veteran experiences flare-ups of knee pain (to 
include after walking, etc.), the Board finds that such is 
accurately reflected, even when considering the dictates of 
DeLuca, in the now-assigned separate 20 percent evaluation 
for the right knee manifestation of arthritis with limitation 
of motion.  

The Board has considered rating the right knee disability 
under other Diagnostic Codes, but such would not result in a 
higher rating.  The medical evidence does not show that the 
veteran's knee is ankylosed (Code 5256), or has malunion of 
the tibia and fibula (Code 5262).  

In sum, the Board finds that a rating in excess of 30 percent 
for the right knee disability on the basis of instability, 
under Diagnostic Code 5257, is not warranted.  

The Board also finds that a separate rating of 20 percent for 
the right knee disability on the basis of arthritis with 
limitation of motion, under Diagnostic Code 5261, is in 
order.  




ORDER

An increased rating for the service-connected right knee 
disability on the basis of recurrent subluxation or lateral 
instability is denied.  

A separate rating of 20 percent for the service-connected 
right knee disability on the basis of arthritis with 
limitation of motion is granted, subject to the regulations 
controlling the payment of VA monetary benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

